Citation Nr: 9912743	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from January 1983 to 
March 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
service connection for a skin disorder, claimed as psoriasis.  


FINDINGS OF FACT

1.  Psoriasis was reported at the time of the veteran's 
service entry examination.

2.  The pre-existing psoriasis increased in severity during 
service.


CONCLUSION OF LAW

The pre-existing psoriasis was aggravated during service.  38 
U.S.C.A. §§ 1153, 5107 (West 1991); 38 C.F.R. § 3.306(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.


The veteran submitted a claim for service connection for 
"skin cond. (psoriasis)" in March 1996.  The RO denied this 
claim by rating decision of September 1996, on the basis that 
the veteran's psoriasis pre-existed his service and was not 
aggravated by his service.

The veteran's service enlistment examination report dated May 
1982 did note that the veteran had psoriasis of the scalp.  A 
dermatology consultation report dated June 1982 confirmed the 
diagnosis of psoriasis of the scalp "with no other 
involvement".  

Review of the veteran's service medical treatment records 
shows regular recurrent treatment of psoriasis of the scalp 
throughout the veteran's active duty service.  Additionally, 
it was noted in February 1987 that the psoriasis involved 
both the scalp and nail.  In September 1989, the veteran was 
seen with complaint of scaling and itching on scalp and rash 
and itch of groin and upper thigh; the assessment was tinea 
cruris and scalp psoriasis.  Medical records dated in 1993 
and 1994 show renewal of prescription for psoriasis 
medication.  In October 1994, he was seen for complaint of 
skin rash on hand as well as flu-like symptoms; the 
assessment was viral syndrome and pustular rash.  On physical 
examination report dated January 1996, onychomycosis of the 
feet was noted as well as papulosquamous eruption along 
hairline with history of psoriasis.

VA general medical examination report dated July 1996, noted 
objective findings of psoriatic lesions at scalp, psoriatic 
onychomycosis, dermatitis in scrotum, and fungus on all 
fingernails and toenails.  The relevant diagnoses were: 
psoriasis, seborrheic scalp dermatitis, onychomycosis, and 
scrotal dermatitis.  A special VA skin examination report, 
also dated July 1996, noted basically the same objective 
findings, but diagnosed the veteran to have:  psoriasis on 
scalp and genitalia; and psoriasis of finger and toenails.

ANALYSIS

Service connection is awarded for a disability caused by a 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In the instant case, the first determination to be made is 
whether the veteran's psoriasis existed prior to service.  A 
veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  As the veteran's psoriasis 
was noted on his entrance examination, it clearly pre-existed 
his active service.

Second, the Board must determine whether the veteran's pre-
existing psoriasis was aggravated by his active service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Medical facts and principals may be 
considered in determining whether an increase is due to the 
natural progress of the condition.

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  This means the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991);Green v. Derwinski, 1 Vet.App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993).  

In addition, VA regulations provide that when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102

In the instant case, the Board finds that service connection 
is warranted for psoriasis.  On entrance examination, the 
psoriasis was noted to only involve the scalp; however, 
subsequent service medical records showed psoriasis with 
additional involvement of nails.  The VA skin examination 
also confirmed additional psoriasis involvement of hands, 
nails, and genitalia.  The Board notes that although there 
was some variance in diagnosis between the two VA examination 
reports, the examiners' findings were essentially the same 
and also mirrored findings recorded during service.  Thus, 
the evidence of record clearly shows increased severity of 
the pre-existing psoriasis during service.  Thus, the Board 
finds that the  pre-existing psoriasis was aggravated by 
service; consequently, service connection is warranted.


ORDER

Service connection for psoriasis is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals




